Citation Nr: 0711733	
Decision Date: 04/20/07    Archive Date: 05/01/07	

DOCKET NO.  05-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder, claimed as secondary to service-connected left knee 
disability. 

2.  Entitlement to service connection for a chronic right 
knee disability, claimed as secondary to service-connected 
left knee disability. 

3.  Entitlement to an effective date earlier than August 29, 
2003, for the award of a 10 percent disability evaluation for 
the veteran's left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1992 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Waco, Texas, that denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1. VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.  There is no medical evidence of record documenting the 
presence of a low back disability during service or for years 
thereafter.  The competent medical evidence of record does 
not reflect that any current low back disorder is causally 
related to the veteran's service-connected left knee 
disability.

3.  A right knee disability was not documented for many years 
following service and there is no competent medical evidence 
of record relating any current right knee disability to the 
veteran's service-connected left knee disability.

4.  By rating decision dated in September 1994, service 
connection for a left knee disability was granted.  A 
noncompensable evaluation was assigned, effective January 8, 
1994, the date of receipt of the claim for disability 
benefits.  The veteran expressed disagreement with the 
assignment of the noncompensable evaluation and a statement 
of the case was issued in May 1995.  A timely appeal was not 
perfected.

5.  A VA Form 9 was received on January 22, 1996.  The 
veteran was informed by communication dated February 5, 1996, 
that the time limit for submitting a substantive appeal had 
been exceeded and his appeal was considered closed.  

6.  Received on August 29, 2003, was a communication from the 
veteran in which he stated that his left knee disability had 
worsened in severity.

7.  By rating decision dated in October 2003, the disability 
rating for the veteran's left knee disability was increased 
to 10 percent, effective August 29, 2003, the date of receipt 
of the claim for increased disability benefits.

8.  For the period prior to August 29, 2003, it was not 
factually ascertainable that the veteran's left knee 
disability had increased in severity to the extent that a 
compensable disability rating was in order.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability, to include as secondary to service-connected left 
knee disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5102-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for service connection for a chronic right 
knee disability, to include as secondary to service-connected 
left knee disability, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5102-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

3.  The criteria for entitlement to an effective date prior 
to August 29, 2003, for the assignment of a 10 percent 
disability for left knee disability have not been met.  
38 U.S.C.A. §§ 5101, 5110, 5111 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.151(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); imposes obligations on 
VA in terms of its duties to notify and assist claimants in 
the development of their claims.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(a); 38 C.F.R. § 3.159 (b); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Beverly v. Nicholson, 19 Vet. App. 394 
(2005) (outlining VCAA Notice requirements.)

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for service 
connection, therefore, VA is required to review the 
information and evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would help in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

The Board finds that VA fulfilled its VCAA duties to notify 
and assist the veteran, and, thus, no additional assistance 
or notification is required at this time.  A review of the 
evidence of record shows that the veteran was provided with a 
communication from the RO in September 2003 with regard to 
his claim for an increased disability for his left knee 
disorder.  He was told what the evidence had to show to 
establish entitlement to the benefits sought and how VA would 
help him obtain evidence for his claim.  He was also told how 
he could help VA, to include making sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  In a May 2004 communication he 
was provided with information regarding the status of his 
claim and how he could help develop the claim with regard to 
service connection for a low back disorder and for a knee 
disorder, as well as for an earlier effective date of the 10 
percent disability rating for his service-connected left knee 
disability.  He was informed that in addition to making sure 
VA received all requested records that were not in the 
possession of a Federal department or agency, he was to let 
VA know if there was any other evidence or information that 
would support his claim.  He was told what the evidence had 
to show to establish entitlement to service connection, to 
include on a secondary basis, and he was told that he had to 
provide evidence showing entitlement for a 10 percent 
disability rating for his left knee disorder prior to August 
29, 2003.  The Board therefore finds the veteran was 
effectively informed to submit all relevant evidence in his 
possession.  Further, he received notice of the evidence to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the Dingess requirement, the veteran was 
informed as to the manner in which the RO determines 
effective dates and disability ratings in a March 2006 
letter.  

The VA also has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A ("the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the...claim").  This duty includes assisting the 
veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (b) (c) (d) (setting forth the Secretary's various 
duties to a claimant).

In this case VA and private medical records have been 
obtained and associated with the claims folder.  Further, the 
veteran was accorded with a comprehensive joints examination 
in April 2005.  The examination was thorough in nature and 
more than adequate for the purposes of deciding the claims.  
The Board finds that the medical evidence of record is 
sufficient to resolve the appeal and VA has no further duty 
to provide an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Based on the foregoing, the Board finds that VA has fulfilled 
its VCAA duties to notify and to assist the veteran, and, 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Pertinent Laws and Regulations

In general, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (d).

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including arthritis, are manifest 
to a compensable degree of 10 percent or more within the 
first year following separation from service, service 
connection will be presumed for the condition.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disability may also be established 
on a secondary basis for a disorder that is proximately due 
to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310 (a) (2006).

Service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 1995).

In order to establish service connection for a claimed 
disorder, there must be competent medical evidence showing: 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an 
inservice incurrence or aggravation of a disease or injury: 
and (3) medical evidence of a nexus between the claimed in 
service disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); Accord Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled American 
Veterans, supra; Coburn, supra.

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.


Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decisions, there is no need to discuss in detail all the 
evidence submitted by the veteran on his behalf.  See 
Gonzales v. West, 218 F.3d, 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claims.  The veteran 
should not assume that the Board has ignored pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of the evidence 
against the claims for service connection.  Initially, the 
Board notes that as a lay person, the veteran himself does 
not qualify to opine on matters requiring medical knowledge, 
such as the etiology of any current back disability or right 
knee disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  citing Espiritu v. Derwinski, 2 Vet. App.492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

The service medical records are without reference to 
complaints or findings indicative of the presence of either a 
low back disability or a right knee disorder.  Documentation 
of the presence of disabilities involving the low back and 
the right knee was first made many years following service 
discharge.  The Board may, and will, consider in its 
assessment of a service connection claim, the passage of a 
lengthy period of time when the veteran has not complained of 
the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom, Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002).  In the instant case, the initial diagnoses 
occurred many years after the veteran's discharge from 
service and the absence of supportive evidence for such a 
long period of time weighs against the claim for service 
connection.  Maxson, supra.  

The medical evidence of record includes an October 2004 
statement from a chiropractor.  He indicated that the veteran 
asked if he thought the veteran's left knee disability had 
caused his low back pain.  He stated that he "repeatedly told 
him it was possible but I could not make that determination..."  
X-ray studies of the back and the right knee at that time 
were essentially unremarkable.

The veteran was accorded a comprehensive joints examination 
by VA in April 2005.  The claims file was reviewed by the 
examiner.  The examiner stated that the veteran claimed he 
had a low back disorder and right knee disability that were 
caused by a change of gait and limping involving his service-
connected left knee disability.  The examiner noted that he 
was asked to give an opinion about that likelihood.  
Following examination of the right knee, the examiner stated 
that there was a diagnosis of "painful right knee or right 
knee arthralgia."  He stated that he was "unable to define a 
specific abnormality."  With regard to the low back, a 
diagnosis was made of low back strain.  The examiner stated 
he did not see signs of nerve root compression or 
neurological deficit.

The examiner opined that the left knee disability did not 
have a serious type of problem that would cause a person to 
develop a right knee disorder or a low back problem.  He did 
not see any amount of disturbance in the left knee that would 
cause deterioration in the other joints.  He noted that the 
veteran "may well have a low back pain problem and a right 
knee pain problem and he is also nearly middle aged and quite 
a bit overweight and he has not been very active.  I would 
not accept the problems as being due to his left knee 
patellofemoral pain problem.  There is no flexion deformity, 
malalignment, loss of joint space, evidence of involvement of 
the main joint spaces, and no problems to make a notable 
abnormal gait."  

With there being no medical opinion of a causal relationship 
between disabilities involving the low back and the right 
knee on the one hand and the veteran's active service or his 
service-connected disability involving the left knee on the 
other, the claim for service connection fails.  The Board 
notes that with regard to the right knee, the VA examiner 
stated in April 2005 that he was not able to define a 
specific abnormality involving the knee.  The Board notes 
that in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
the Court stated that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  It was 
held that in the absence of proof of a present disability, 
there could be no valid claim for service connection.  See 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

However, even assuming, without deciding, that the veteran 
has a right knee disability, he has not brought forth 
competent evidence that he has any kind of right knee 
disability related to his service or to his service-connected 
left knee disability.

With no causal connection between any low back disability or 
claimed right knee disability and service, service connection 
is not in order.  As noted above, the Board is aware that he 
contends that he has problems with the right knee and low 
back, but the veteran himself is not shown to have the 
requisite knowledge of medical principles that would permit 
him to render opinions regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a low back disability and a right 
knee disability, to include as secondary to service-connected 
left knee disability.  

Earlier Effective Date

The law and regulations provide that unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. 
§ 3.400 (o) (1).  The Board notes that the effective date of 
an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110 (b) (2); 
38 C.F.R. § 3.400 (o) (1).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under 38 U.S.C.A. § 5110 (b) (2) which 
provides that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, 
"the only cognizable increase for this purpose is one to the 
next disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under 
the law requires (1) a determination of the date of receipt 
of the claim for the increased rating as well as (2) a review 
of all the evidence of record to determine when an increase 
in disability was "ascertainable."  Id., at 521.

An informal claim is defined as "any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant..."  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought; and upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "§ Section 5101 (a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate a claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  See also 
Brannon v. West, 12 Vet. App. 32 (1998).

Applying the pertinent VA regulations and case law to the 
facts of this claim, it is clear that an effective date 
earlier than August 29, 2003, for the assignment of a 10 
percent disability rating is not warranted.

Service connection for a left knee disability was granted by 
rating decision dated in September 1994.  A noncompensable 
rating was assigned, effective January 8, 1994, the date of 
receipt of the claim for disability benefits.  The veteran 
disagreed with this determination and a statement of the case 
was issued in May 1995.  However, a timely substantive appeal 
was not received.  The veteran submitted a VA Form 9 that was 
received in January 1996.  He made no reference to any knee 
problems in the communication.  He was informed by 
communication dated in February 1996 that the Form 9 had been 
received well past the one-year deadline from the date of 
notification of the rating decision that was made September 
1995.  He was told he could reopen his claim by submitting 
new and material evidence or he could request a personal 
hearing at any time.  He was told that he should inform VA of 
his intentions "as soon as possible."  

No further communication with regard to the left knee was 
received until the request for an increased disability rating 
for the left knee disorder that was received on August 29, 
2003.  There is no relevant medical evidence of record 
pertaining to the left knee between the time of the 1994 
rating decision and the August 2003 effective date for the 10 
percent evaluation for the veteran's left knee disability.  
Accordingly, there is simply no basis for awarding an earlier 
effective date for the assignment of a 10 percent rating for 
the veteran's left knee disorder.  38 C.F.R. § 3.400 (o) (2).


ORDER

Service connection for a chronic low back disability, to 
include as secondary to service-connected left knee 
disability, is denied.




Service connection for a chronic right knee disability, to 
include as secondary to service-connected left knee 
disability, is denied.  

An effective date earlier than August 29, 2003, for the 
assignment of a 10 percent disability evaluation for left 
knee disability is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


